Fourth Court of Appeals
                                   San Antonio, Texas

                                       September 11, 2020

                                      No. 04-20-00429-CV

             IN THE INTEREST OF Y.Z., N.A.Z., J.F.Z., V.V.Z., CHILDREN,

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3814CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER


       The trial court signed a final appealable order on August 3, 2020. Because this is an
accelerated appeal, the notice of appeal was due by August 24, 2020. See TEX. R. APP. P.
26.1(b). A motion for extension of time to file the notice of appeal was due by September 8,
2020. See TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on August 31, 2020, and a
motion for extension of time to file the notice of appeal on September 8, 2020—within the time
allowed for filing a motion for extension of time to file the notice of appeal. After consideration,
appellant’s motion for extension of time to file the notice of appeal is GRANTED.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court